Concurring Opinion by
Mr. Justice Cohen:
I concur with the majority’s decision that the District Attorney of Philadelphia does not possess the power to issue subpoenas. However, unlike the majority opinion, I reach my conclusion without finding it necessary to determine that the district attorney is excluded from the Philadelphia Home Rule Charter. Nor do I decide that he is included in the Home Rule Charter. I deem it inappropriate for this Court to make a determination on an issue of such far-reaching consequences when we have not had the benefit of briefs and argument solely devoted to that matter. This is especially so in light of the fact that, without exception, in every case wherein the issue involved the powers of the office of district attorney, the City Solicitor of Philadelphia represented the district attorney’s office in court. This would indicate that in the past no question was raised as to the propriety of regarding the *520district attorney as a city officer inasmuch as §4-400 of the Home Rule Charter provides that the Law Department “shall represent the City and every officer, department, board or commission in all litigation.” See e.g. Cathcart v. Crumlish, 410 Pa. 253, 189 A. 2d 243 (1963) ; Kingsley International Pictures Corporation v. Blanc, 396 Pa. 448, 153 A. 2d 243 (1959).1
The Act of June 3, 1919, P.L. 369, §1, 16 P.S. §7741 empowers a district attorney to appoint county detectives to investigate and report to him the conduct in office of the magistrates. That act cannot be cited as authority for lodging in the district attorney the power to issue subpoenas in the course of his conduct of an investigation. For one thing, the statute vests in the county detectives the power to investigate the magistrates and limits the authority of the district attorney to that of an appointing power. Moreover, even if the Act of 1919 be construed to authorize the district attorney to conduct investigations of the magistrates, I would require an express authorization to him to issue subpoenas to aid in such investigations. No one piece of legal paper carries with it the abusive potential to subject innocent persons to adverse and detrimental publicity than a subpoena. This Court should not grant the subpoena power to a public officer to whom such power has not been expressly granted by legislation. In Commonwealth ex rel. Margiotti v. Orsini, 368 Pa. 259, 263 81 A. 2d 891, 893 (1951) we stated that: “. . . neither an attorney general, nor a district attorney whom he supersedes, has any common law power of *521subpoena. . . . The power of subpoena, except by a court, is purely statutory.
“The law is well settled that the power of subpoena which formerly was exclusively a judicial power, may now be granted to nonjudicial bodies, commissions, agencies or officials by statute, but the power and the extent of the power is to be determined in each case by the express statutory grant.” (Emphasis in the original.) That case held that §520 of The Administrative Code which expressly grants to every administrative department the power to issue subpoenas in furtherance of hearings, does not extend to investigations of alleged violations of the law. Likewise, we should now hold that where a statute authorizing an officer to conduct investigations does not expressly include the power to issue subpoenas, such power is nonexistent in the office.
Even if the district attorney is considered subject to the Home Rule Charter, §8-409 must be construed to provide for subpoena power pertaining only to the investigation of the conduct of city government and matters relevant thereto. Because the Home Rule Charter is the root of city government in Philadelphia and because of the potential abuses inherent in the power to issue subpoenas, this limitation on §8-409 is necessary and wise. Since Article V, §§1 and 12 of the Pennsylvania constitution makes magistrates constitutional judicial officers and under Lennox v. Clark, 372 Pa. 355, 93 A. 2d 834 (1953), judicial officers are not subject to the Home Rule Charter, the magistrates are not officers of city government and are not subject to subpoena by any city officer under §8-409. Accordingly, I join the judgment of reversal, but only on the basis stated.

 Indeed, the brief filed by the district attorney, the brief filed on behalf of amicus curiae, Crime Commission of Philadelphia, and the brief filed on behalf of amici curiae, Greater Philadelphia Movement and Chamber of Commerce of Greater Philadelphia, all seek to vest in the district attorney the subpoena power by virtue of his being a city officer subject to the Philadelphia Home Rule Charter.